Case: 20-1047    Document: 45     Page: 1   Filed: 10/02/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

           HOIST FITNESS SYSTEMS, INC.,
                  Plaintiff-Appellant

                             v.

   TUFFSTUFF FITNESS INTERNATIONAL, INC.,
               Defendant-Appellee
             ______________________

                        2020-1047
                  ______________________

    Appeal from the United States District Court for the
 Central District of California in No. 5:17-cv-01388-AB-KK,
 Judge Andre Birotte, Jr.
                   ______________________

                 Decided: October 2, 2020
                 ______________________

    LARA SUE GARNER, Gordon & Rees, San Diego, CA, ar-
 gued for plaintiff-appellant. Also represented by SEAN
 DONOVAN FLAHERTY, MATTHEW G. KLEINER, SUSAN B.
 MEYER.

    RUDOLPH A. TELSCHER, JR., Husch Blackwell LLP, St.
 Louis, MO, argued for defendant-appellee. Also repre-
 sented by KARA RENEE FUSSNER, DAISY MANNING.
                 ______________________
Case: 20-1047    Document: 45      Page: 2    Filed: 10/02/2020




 2               HOIST FITNESS SYSTEMS   v. TUFFSTUFF FITNESS



     Before LOURIE, SCHALL, and DYK, Circuit Judges.
 SCHALL, Circuit Judge.
      Plaintiff-Appellant Hoist Fitness Systems, Inc.
 (“Hoist”) appeals from the September 10, 2019 final judg-
 ment of noninfringement entered in the United States Dis-
 trict Court for the Central District of California in Hoist’s
 patent infringement suit against Defendant-Appellee Tuff-
 Stuff Fitness International, Inc. (“TuffStuff”). Hoist Fit-
 ness Sys., Inc., v. TuffStuff Fitness Int’l, Inc., Final
 Judgment, No. 5:17-cv-01388-AB-KK, Dkt. No. 300 (C.D.
 Cal. Sept. 10, 2019), J.A. 24–25 (“Final Judgment”). Hoist
 sued TuffStuff for infringement of the following six patents:
 U.S. Patent No. 7,594,880 (“the 880 patent”); U.S. Patent
 No. 7,563,209 (“the ’209 patent”); U.S. Patent No. 7,549,949
 (“the ’949 patent”); U.S. Patent No. 7,654,938 (“the ’938 pa-
 tent”); U.S. Patent No. 7,976,440 (“the ’440 patent”); and
 U.S. Patent No. 7,993,251 (“the ’251 patent”). Judgment
 was entered pursuant to the parties’ stipulation following
 the district court’s final pronouncement on claim construc-
 tion at a pretrial status conference held on September 9,
 2019. Joint Stipulation for Entry of Judgment, No. 5:17-
 cv-01388-AB-KK, Dkt. No. 298 (C.D. Cal. Sept. 10, 2019),
 J.A. 26–29 (“Joint Stipulation”). Because we discern no er-
 ror in the district court’s claim construction, we affirm.
                        BACKGROUND
                              I.
     Hoist’s patents are directed to “exercise machine[s]
 with a pivoting user support.” ’938 patent col. 1 ll. 15–17.
 The patents state that the “user support frame moves in
 conjunction with the exercise arm” so the user experiences
 a “more natural feeling exercise movement that more
 closely replicates the movement found in the corresponding
 free weight exercise.” Id. at col. 4 ll. 11–16. The patents
 describe and illustrate two general kinds of mechanisms
 that may be used to pivotally mount a user support frame
Case: 20-1047      Document: 45       Page: 3    Filed: 10/02/2020




 HOIST FITNESS SYSTEMS    v. TUFFSTUFF FITNESS                   3



 onto an exercise machine’s main frame to achieve this ob-
 jective: (1) a single pivot; 1 or (2) a “four-bar linkage,” which
 is a multiple part pivot assembly having multiple pivots. 2
 Such four-bar linkage mechanisms have a “theoretical”
 pivot axis that is a point reflecting a composite center of
 rotation for the user support frame. See ’938 patent col. 6
 ll. 6–17; ’209 patent col. 6 ll. 42–50. As explained in the
 ’938 patent:
     The multiple part pivot assembly defines a theoret-
     ical pivot axis of the user support pivotal motion.
     As illustrated in FIGS. 3 and 4, the theoretical
     pivot axis 84 is located below the user support, and
     a theoretical gravitational center line 74 of the piv-
     otal motion extending through pivot axis 84 also
     extends through the user support frame 15. The
     location of the theoretical pivot axis 84 can be de-
     termined from the start and end positions of the
     two pivot links 60 and 62, and is the point of inter-
     section of the centerline A of the pivotal movement
     of the forward link 62 and the centerline B of the
     pivotal movement of the rear link 60, as indicated
     in FIGS. 3 and 4.
 ’938 patent col. 6 ll. 6–17. For purposes of addressing the
 claim construction issues presented in this appeal, we con-
 sider claim 22 of the ’880 patent and claim 1 of the ’938
 patent representative of the relevant claims of the six Hoist
 patents at issue. Claim 22 of the ’880 patent recites:




     1   See, e.g., ’880 patent col. 10 l. 51–col. 22 l. 63 & Figs.
 5–32; ’949 patent col. 3 l. 13–col. 7 l. 11 & Figs. 1–6.
    2    See, e.g., ’938 patent col. 5 l. 63–col. 6 l. 17 & Figs.
 1–4; ’949 patent col. 7 l. 12–col. 8 l. 26 & Figs. 7A–8.
Case: 20-1047    Document: 45      Page: 4    Filed: 10/02/2020




 4               HOIST FITNESS SYSTEMS   v. TUFFSTUFF FITNESS



     22. An exercise machine, comprising:
     a main frame;
     a user support frame pivotally mounted relative to
     the main frame for rotation about a user support
     pivot axis, the user support pivot axis defining a
     vertical, gravitational center line, the user support
     frame comprising one moving part of the machine;
     the user support frame having at least a primary
     support and a secondary support for supporting
     spaced positions on a user’s body throughout an ex-
     ercise movement, the primary support comprising
     a seat pad and the secondary support comprises a
     leg support which travels in the same direction as
     the primary support throughout an exercise move-
     ment;
     a user engagement device movably mounted on one
     of the frames for engagement by the user in per-
     forming exercises, the user engagement device
     comprising a second moving part of the machine;
     a connecting link linking movement of the user en-
     gagement device to movement of the user support
     frame, the connecting link comprising a third mov-
     ing part of the machine; and
     a load for resisting movement of at least one of the
     moving parts of the machine; whereby movement
     of the user engagement device in an exercise move-
     ment simultaneously moves the user support frame
     between a start position and an end position, the
     user support pivot axis being positioned such that
     portions of the combined weight of the user and
     user support frame are distributed on each side of
     the gravitational center line of the user support
     pivot axis in both the start and end position and
     only a portion of the combined weight passes
Case: 20-1047    Document: 45      Page: 5      Filed: 10/02/2020




 HOIST FITNESS SYSTEMS   v. TUFFSTUFF FITNESS                 5



     through the gravitational center line during the ex-
     ercise movement.
 ’880 patent col. 28 l. 44–col. 29 l. 14. Claim 1 of the ’938
 patent recites:
     1. An exercise machine, comprising:
     a stationary main frame having an upper end, a
     lower end, a first end, and a second end;
     a user support frame which is adapted to support a
     user in an exercise ready position on the main
     frame;
     a multiple part pivot assembly pivotally mounting
     the user support frame relative to the main frame
     and having multiple pivots which together control
     pivotal movement of the user support frame in an
     arcuate exercise movement path about a central
     pivot axis;
     the user support frame having at least a primary
     support and a secondary support which support
     spaced positions on a user’s body throughout an ex-
     ercise movement, the secondary support being se-
     cured at a fixed and unchanging angular
     orientation relative to the primary support at least
     throughout an exercise movement, the primary
     support supporting the majority of a user’s weight
     in the start position of the support frame;
     a user engagement device movably mounted rela-
     tive to the frames for engagement by the user in
     performing exercises;
     a connecting linkage which translates movement of
     the user engagement device during an exercise to
     movement of the user support frame;
Case: 20-1047      Document: 45       Page: 6   Filed: 10/02/2020




 6                 HOIST FITNESS SYSTEMS   v. TUFFSTUFF FITNESS



     a load for resisting movement of at least one of the
     user support, user engagement device, and con-
     necting linkage; and
     the central pivot axis of the pivotal movement of
     the user support frame being positioned such that
     a gravitational center line which extends vertically
     through the central pivot axis also extends through
     the user support frame during at least part of the
     arcuate exercise movement path of the user sup-
     port frame and only a portion of the combined
     weight of the user and user support frame passes
     through the gravitational center line during an ex-
     ercise.
 ’938 patent col. 9 l. 56–col. 10 l. 25.
                                II.
     On April 3, 2017, Hoist sued TuffStuff in the Southern
 District of California, alleging infringement of claim 22 of
 the ’880 patent; claims 6 and 21 of the ’209 patent; claims
 2, 8, and 23 of the ’949 patent; claims 1, 12, and 13 of the
 ’938 patent; claims 5, 12, 13, and 20 of the ’440 patent; and
 claims 54 and 71 of the ’251 patent. Compl., No. 3:17-cv-
 00670, Dkt. No. 1 (S.D. Cal. Apr. 3, 2017) at 6–11, J.A. 330–
 35. The case was subsequently transferred to the Central
 District of California.
     The exercise devices which Hoist accused of infringe-
 ment are part of TuffStuff’s “Bio-Arc” line of products. The
 TuffStuff devices have a user support that is mounted on a
 pivot that is, in turn, mounted on a sliding carriage that
 translates back and forth along a linear shaft during the
 exercise movement. Def.’s Not. of Mot. and Mot. for Summ.
 J, Ex. 17, Decl. of D. Penado, No. 5:17-cv-01388-AB-KK,
 Dkt. No. 144-17 (C. D. Cal. Dec. 26, 2018) at 2–16, J.A.
 3773–87. The accused TuffStuff devices have structure
 that both pivots and slides, resulting in a “combined ellip-
 tical movement.” Pl.’s Notice of Mot. and Mot. for Prelim.
Case: 20-1047     Document: 45        Page: 7   Filed: 10/02/2020




 HOIST FITNESS SYSTEMS   v. TUFFSTUFF FITNESS                  7



 Inj. to Enjoin Infringement of the ’880 Patent, No. 5:17-cv-
 01388-AB-KK, Dkt. No. 33 (C.D. Cal. Sept. 5, 2017) at 16–
 17, J.A. 481–82.
                               III.
     In the course of the proceedings below, the district
 court construed a number of claim terms. The joint stipu-
 lation for entry of judgment of noninfringement, however,
 was based upon the court’s construction of just three terms:
 “pivotally mounted relative to the main frame,” “pivotally
 mounting the user support frame relative to the main
 frame,” and “pivotally mounted on the main frame.” Joint
 Stipulation at 2, J.A. 27. Accordingly, it is to these related
 terms that we direct our attention. The term “pivotally
 mounted relative to the main frame” appears in independ-
 ent claim 22 of the ’880 patent in the limitation “a user sup-
 port frame pivotally mounted relative to the main frame for
 rotation about a user support pivot axis, the user support
 pivot axis defining a vertical, gravitational center line.”
 ’880 patent col. 28 ll. 47–50. 3 The term “pivotally mounting
 the user support frame relative to the main frame” appears
 in independent claim 1 and, through their dependency on
 claim 1, claims 12 and 13 of the ’938 patent, in the limita-
 tion “a multiple part pivot assembly pivotally mounting the
 user support frame relative to the main frame and having
 multiple pivots which together control pivotal movement of
 the user support frame in an arcuate exercise movement
 path about a central pivot axis.” ’938 patent col. 9 ll. 61–



     3   The term “pivotally mounted relative to the main
 frame” also appears in independent claims 6 and 21 of the
 ’209 patent, independent claims 2, 8, and 23 of the ’949 pa-
 tent, and independent claims 5 and 20 of the ’440 patent.
 See ’209 patent col. 15 ll. 31, 54–57 & col. 16 l. 66; ’949 pa-
 tent col. 12 ll. 14 & 63, col. 13 ll. 29 & 42–43, col. 15 l. 19;
 ’440 patent col. 11 ll. 47–48 & col. 14 ll. 51–52.
Case: 20-1047    Document: 45      Page: 8    Filed: 10/02/2020




 8               HOIST FITNESS SYSTEMS   v. TUFFSTUFF FITNESS



 65 & col. 11 ll. 7–12. 4 The term “pivotally mounted on the
 main frame” appears in independent claims 54 and 71 of
 the ’251 patent in the limitation “a user support frame piv-
 otally mounted on the main frame which supports a user
 in an exercise position.” ’251 patent col. 21 ll. 28–29, col.
 22 ll. 62–63. Where appropriate, we refer to these as the
 “pivotally mounted/mounting terms.”
     In a claim construction order issued on October 24,
 2018, the district court determined that no construction
 was necessary for the pivotally mounted/mounting terms.
 Claim Construction Order, No. 5:17-cv-01388-AB-KK, Dkt.
 No. 111 (C.D. Cal. Oct. 24, 2018) at 15, J.A. 44. The court
 observed, though, that construing “pivot” and “rotation” to
 include “more than generally ‘concentric’ movement would
 effectively destroy the meaning of those terms as they were
 understood by the patent applicant.” Id. at 14, J.A. 43.
      On August 27, 2019, two weeks before the date sched-
 uled for trial, the district court addressed claim construc-
 tion again, when it ruled on the parties’ respective motions
 in limine. See Order Regarding Parties’ Mots. in Lim. and
 Construing Additional Disputed Claim Terms, No. 5:17-cv-
 01388–AB-KK, Dkt. No. 279 (C.D. Cal. Aug. 27, 2019) (“Au-
 gust 27, 2019 Order”), J.A. 95. The court (1) construed
 “pivotally mount[ed]/[ing] relative to the main frame” as
 “mount[ed]/[ing] such that the overall movement relative
 to the main frame is generally concentric; provided, how-
 ever, that movement need not be perfectly circular;”
 (2) construed “pivotally mounted on the main frame” as
 “mounted, either directly or indirectly, to the main frame
 such that the overall movement relative to the main frame
 is generally concentric; provided, however, that movement


     4    The term “pivotally mounting the user support
 frame relative to the main frame” also appears in inde-
 pendent claims 12 and 13 of the ’440 patent. ’440 patent
 col. 13, ll. 13–14 & 54–55.
Case: 20-1047     Document: 45      Page: 9     Filed: 10/02/2020




 HOIST FITNESS SYSTEMS   v. TUFFSTUFF FITNESS                 9



 need not be perfectly circular;” and (3) construed “arcuate
 exercise movement path about a central pivot” as an “over-
 all movement path that is generally concentric about a sin-
 gle central pivot point; provided, however, that movement
 need not be perfectly circular around the central pivot
 point.” Id. at 7, J.A. 101. In its order, the court stated that
 it would permit Hoist’s expert, Steven M. Lenz, to serve a
 supplemental report responding to its claim construction.
Id. at 8, J.A. 102. Hoist served its expert’s supplemental
 report on September 6, 2019. J.A. 9340.
     On September 9, 2019, the day before trial was sched-
 uled to begin, the court held a status conference. At the
 conference, the court provided further guidance regarding
 construction of the pivotally mounted/mounting terms, in
 light of its view that “concentric is more synonymous with
 circular” as opposed to “hav[ing] a common center or to be
 aligned.” J.A 9439–40. The court stated:
     All right. I have considered the argument of both
     counsel in the case. Look, the Court—I guess I take
     the view that the supplemental expert report has
     just interpreted the term “concentric” too broadly.
     The plaintiffs—I guess, if I understand Lenz’s re-
     port correctly, concentric means to have a common
     center or to be aligned, just looking at the report
     again. Defense believes concentric is more synony-
     mous with circular. Quite frankly, the Court
     agrees with the defense on this one based on the
     Court’s orders and the patents themselves.
     When you look at the claim language, it requires
     pivotal movement, and the claim term we have
     been construing here is “pivotally mounted.” I
     think the ordinary meaning of a pivot is a fixed
     point with movement around that point. And so,
     by construing the term to include generally concen-
     tric movement, we were trying to clarify that the
     patents that described this four-bar linkage
Case: 20-1047     Document: 45     Page: 10     Filed: 10/02/2020




 10                HOIST FITNESS SYSTEMS   v. TUFFSTUFF FITNESS



       assembly embodiment would not require a per-
       fectly circular motion. But I think the plaintiff’s
       interpretation as concentric is something much
       broader than circular goes beyond these examples
       and I think beyond the meaning of pivot.
Id.
      The effect of this pronouncement was to leave the par-
 ties with a claim construction that combined what the court
 had said in its claim construction order of October 24, 2018,
 and at the September 9 status conference. Accordingly, the
 pivotally mounted/mounting terms were effectively con-
 strued to mean:
       mount[ed]/[ing] such that the overall movement
       relative to the main frame is generally concentric
       [“concentric” is “more synonymous with circular”
       rather than meaning “having a common center”];
       provided, however, that movement need not be per-
       fectly circular. 5
     In view of its claim construction, the district court
 struck the supplemental report of Hoist’s expert. 6




       5  Similarly, the term “pivotally mounted on the main
 frame” was effectively construed to mean:
     mounted, either directly or indirectly, to the main
     frame such that the overall movement relative to
     the main frame is generally concentric [“concen-
     tric” is “more synonymous with circular” rather
     than meaning “having a common center”]; pro-
     vided, however, that movement need not be per-
     fectly circular.
     6    In his supplemental report, Hoist’s expert Mr. Lenz
 stated that a person of ordinary skill in the art “would un-
 derstand “concentric” as “having a common center,”
Case: 20-1047   Document: 45        Page: 11    Filed: 10/02/2020




 HOIST FITNESS SYSTEMS   v. TUFFSTUFF FITNESS               11



     On September 10, based upon the claim construction
 advanced by the district court at the September 9 status
 conference, the parties stipulated to entry of judgment of
 noninfringement in favor of TuffStuff. That same day, the
 court entered final judgment in accordance with the stipu-
 lation. Thereafter, Hoist timely appealed. We have juris-
 diction pursuant to 28 U.S.C § 1295(a)(1).
                          DISCUSSION
                               I.
     Claim construction is ultimately an issue of law that
 we review de novo. Teva Pharm. USA, Inc. v. Sandoz, Inc.,
 574 U.S. 318, 325–26 (2015). “[W]hen the district court re-
 views only evidence intrinsic to the patent (the patent
 claims and specifications, along with the patent’s prosecu-
 tion history), the judge’s determination will amount solely
 to a determination of law, and the Court of Appeals will
 review that construction de novo.” Id. at 331. We review




 “regardless of the object or shape to which the common cen-
 ter regards.” J.A. 9344. Mr. Lenz stated:
     In other words, two bodies of dissimilar or non-
     symmetrical shapes or sizes may nonetheless be
     aligned in a concentric manner.
         For example, a square and a triangle are con-
     centrically aligned if they have a common center.
     Similarly, the overall rotational motion of a body is
     “concentric” arounds its center of rotation, or pole
     of planar displacement, despite the fact that not all
     points on said body need rotate precisely around
     the same center of rotation. Rather, when consid-
     ering the rotation of the body as a whole, the center
     of rotation [is] an average point around which the
     body moves.
 J.A. 9344.
Case: 20-1047    Document: 45       Page: 12   Filed: 10/02/2020




 12               HOIST FITNESS SYSTEMS   v. TUFFSTUFF FITNESS



 the district court’s underlying factual findings for clear er-
 ror. Id. at 325–33.
     Claim terms are generally given their ordinary and
 customary meaning as understood by a person of ordinary
 skill in the art. Phillips v. AWH Corp., 415 F.3d 1303,
 1312–13 (Fed. Cir. 2005) (en banc). The person of ordinary
 skill in the art is “deemed to read the claim term not only
 in the context of the particular claim in which the disputed
 term appears, but in the context of the entire patent, in-
 cluding the specification.” Id. at 1313.
                              II.
     Hoist argues that the district court erred when it con-
 strued the pivotally mounted/mounting terms to require
 “overall movement” that is “generally concentric” and in
 concluding that “concentric” is “more synonymous with cir-
 cular” rather than meaning “having a common center.” Ap-
 pellant’s Br. 38. 7 In so doing, Hoist contends, the district



      7    We have considered and find no merit to TuffStuff’s
 argument that Hoist withdrew from the litigation its alle-
 gations of infringement with respect to certain patents and
 claims prior to, and unrelated to, the stipulation. Hoist did
 not officially “withdraw” its patents or claims, but merely
 selected “representative” claims to present to the jury upon
 the court’s request that it do so. J.A. 9273–74. Indeed, all
 of the patents and claims at issue were included in the par-
 ties’ joint proposed pre-trial conference order. Proposed Fi-
 nal Pre-Trial Conf. Order, No. 5:17-cv-01388-AB-KK, Dkt.
 No. 239, at 5 (C.D. Cal. Sept. 2, 2019). Further, the parties’
 stipulation for entry of final judgment specifically identi-
 fied each of the six Hoist patents at issue as having been
 asserted. Joint Stipulation at 2, J.A. 27. Hoist thus did not
 cease to litigate the patents or claims at issue, and they are
 all properly before us on appeal. See Alcon Rsch. Ltd. v.
 Barr Labs., Inc., 745 F.3d 1180, 1193 (Fed. Cir. 2014)
Case: 20-1047    Document: 45      Page: 13     Filed: 10/02/2020




 HOIST FITNESS SYSTEMS   v. TUFFSTUFF FITNESS                13



 court “improperly imported additional movement path re-
 strictions” into its constructions of the pivotally
 mounted/mounting terms. Id. at 42. Hoist asserts that,
 while claims that recite a pivot axis do require “generally
 concentric” movement about the pivot axis, 8 claims di-
 rected to pivotally mounted/mounting have no requirement
 of concentricity. Id. at 44–45. Finally, Hoist argues that
 the court’s claim construction improperly limits movement
 of the user support to the movement disclosed in the case
 of the single pivot embodiment. Hoist states that “[i]f an
 embodiment’s user support were mounted using one phys-
 ical pivot and if that single pivot were fixed in place, the
 movement of the user support would be only circular.” Id.
 at 46. Hoist continues, however, that “[t]he Asserted
 Claims are not so limited.” Id. Hoist concludes its argu-
 ment by summarizing that:
     The “pivotally mounted[/ing]” terms have no spe-
     cial meaning beyond their plain meaning. The
     specification and claim language make[ ] clear that
     the claims merely require a pivotal mounting rela-
     tive to or on the main frame, which is the plain
     meaning. The term makes no further reference to,
     and places no further limitation on, the shape or
     nature of the resulting movement path.
Id. at 48.
     TuffStuff responds that the district court correctly con-
 strued the pivotally mounted/mounting terms. It states
 that the district court properly construed “pivotally
 mounted/mounting relative to the main frame” as



 (citing SanDisk Corp. v. Kingston Tech. Co., 695 F.3d 1348,
 1353 (Fed. Cir. 2012)).
      8   E.g., claim 22 of the ’880 patent, claim 6 of the ’209
 patent, claims 2, 8, and 23 of the ’949 patent, and claim 1
 and its dependent claims 12 and 13 of the ’938 patent.
Case: 20-1047    Document: 45       Page: 14   Filed: 10/02/2020




 14              HOIST FITNESS SYSTEMS   v. TUFFSTUFF FITNESS



 requiring “pivotal motion” (i.e., generally concentric/circu-
 lar motion) in relationship to the main frame. Appellee’s
 Br. 47. TuffStuff argues that the patent specifications, the
 “single best guide” to claim construction under Phillips,
415 F.3d at 1315, “overwhelmingly” support the proposi-
 tion that a mounting structure that produces “pivotal” mo-
 tion is one that produces a circular motion around a fixed
 point. Appellee’s Br. 47, 50–51. In advancing that argu-
 ment, TuffStuff points to several places in the ’209 and ’949
 patent specifications where it is stated that the four-bar
 pivot linkage “duplicates” the movement of a single pivot.
Id. at 8–10 & 48–50.
                             III.
     We find no error in the district court’s claim construc-
 tion. As noted above, claim terms are generally given their
 ordinary and customary meaning as understood by a per-
 son of ordinary skill in the art, who is “deemed to read the
 claim term not only in the context of the particular claim
 in which the disputed term appears, but in the context of
 the entire patent, including the specification.” Phillips,
415 F.3d at 1313. Here, the specifications compel a con-
 struction of “pivotally moun[ed]/[ing]” that requires gener-
 ally concentric motion, where concentric is “more
 synonymous with circular” than “having a common center.”
     Hoist does not dispute that a single, fixed, physical
 pivot accomplishes “generally circular” movement. See Ap-
 pellant’s Br. 46. Indeed, Hoist’s expert, Mr. Lenz, con-
 firmed that a single pivot mounted on a stationary base
 would move in “essentially” a “circular motion” around its
 pivot axis. J.A. 2618. Instead, however, Hoist points to the
 four-bar linkage as an embodiment that it claims illus-
 trates movement that is not generally circular and instead
 “always includes a lateral component in addition to a piv-
 otal component.” Oral Arg. at 4:19–5:05 (July 6, 2020),
 available at http://oralarguments.cafc.uscourts.gov/de-
 fault.aspx?fl=2020-1047.mp3.
Case: 20-1047    Document: 45      Page: 15     Filed: 10/02/2020




 HOIST FITNESS SYSTEMS   v. TUFFSTUFF FITNESS                15



     We do not read the specifications to encompass lateral
 movement in the manner Hoist argues. Rather, the speci-
 fications for the Hoist patents repeatedly state that the
 four-bar linkage system “duplicates” the movement pattern
 of a single point pivot, while providing additional location
 options for the theoretical pivot axis of the four-bar linkage
 that are not possible with a single point pivot. Specifically,
 the specification of the ’209 patent states:
     The advantage of the four-bar pivot system with
     the theoretical pivot is that it duplicates the move-
     ment pattern of a single point pivot that might nor-
     mally be located in an area impossible to access due
     to either structural or user interference, so that a
     desired movement pattern may be achieved while
     keeping the moving parts of the pivot mount be-
     neath the user support.
 ’209 patent col. 6 ll. 42–48 (emphasis added); see also id. at
 col. 7 ll. 7–11 (“[T]he four-bar pivoting linkage system . . .
 duplicates the movement pattern of a single point pivot that
 would otherwise be located underground, beneath the ma-
 chine.”) (emphasis added); col. 13 ll. 56–62 (explaining that
 a four-bar pivoting linkage system “can allow a desired piv-
 oting movement to be achieved when a single pivot point
 for producing the same motion may be located in an area
 impossible to access due to either structural or user inter-
 ference.”) (emphasis added).
     The ’949 patent similarly states that a four-bar linkage
 recreates the movement of a single pivot when a pivot can-
 not be placed at the desirable location:
     A four bar pivot linkage beneath the user support
     can be arranged to produce movement equivalent to
     a single pivot at an inaccessible location . . . .
 ’949 patent col. 2 ll. 10–15 (emphasis added).
Case: 20-1047     Document: 45      Page: 16     Filed: 10/02/2020




 16               HOIST FITNESS SYSTEMS    v. TUFFSTUFF FITNESS



      The theoretical pivot . . . is the position the user
      support would pivot about if a single pivot were
      used in order to obtain the same movement pattern.
Id. at col. 8 ll. 6–9 (emphasis added). The ’251 patent in-
 corporates by reference the patent application that ulti-
 mately issued as the ’949 patent and, in addition, uses the
 terms “concentric” and “circular” synonymously. ’251 pa-
 tent col. 1 ll. 53–55 (“Since the exercise arms had only one
 pivot, they could only move in a concentric or circular pat-
 tern.”).
      Further, like the ’209 patent and the ’949 patent, the
 ’880 patent, the ’938 patent, and the ’440 patent each de-
 scribe a theoretical pivot axis for the four-bar linkage that
 is stationary, thereby resulting in generally concentric mo-
 tion. E.g., ’880 patent col 9 l. 62–col. 10 l.1 & Figs. 1–4, ’938
 patent col. 6 ll. 6–17, col. 7 ll. 55–57 & Figs. 1–4, ’440 patent
 col. 9 ll. 52–55.
     We note that, to the extent the movement of a four-bar
 linkage is not identical to a single pivot, the district court
 addressed this through its construction that the movement
 need be “generally” concentric but need not be “perfectly
 circular.” See J.A. 9439–40; August 27, 2019 Order at 7,
 J.A. 101. At the same time, though, the Hoist specifica-
 tions do not support a construction that goes beyond gen-
 erally concentric, or generally circular, motion.
     Based upon the foregoing, we hold that the district
 court did not err in it claim construction. 9




      9  Additionally, we find no error in the district court’s
 decision to strike Mr. Lenz’s supplemental report. The
 court struck the supplemental report in part because it de-
 termined that Mr. Lenz interpreted the term “concentric”
 too broadly. As we have affirmed the district court’s claim
Case: 20-1047    Document: 45     Page: 17      Filed: 10/02/2020




 HOIST FITNESS SYSTEMS   v. TUFFSTUFF FITNESS               17



                         CONCLUSION
     Because we agree with the district court’s construction
 of the pivotally mounted/mounting claim terms, we affirm
 the judgment of noninfringement of the Hoist patents in
 favor of TuffStuff.
                         AFFIRMED




 construction, for the reasons discussed above, we also agree
 that the report was properly stricken.